
	
		II
		Calendar No. 226
		111th CONGRESS
		1st Session
		H. R. 1506
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2009
			Received
		
		
			December 11, 2009
			Read twice and placed on the calendar
		
		AN ACT
		To provide that claims of the United States
		  to certain documents relating to Franklin Delano Roosevelt shall be treated as
		  waived and relinquished in certain circumstances.
	
	
		1.Treatment of ownership of
			 certain documents relating to Franklin Delano Roosevelt
			(a)In
			 GeneralIf any person or entity makes a gift of any property
			 described in subsection (b) to the National Archives and Records
			 Administration, then any claim of the United States to such property shall be
			 treated as having been waived and relinquished on the day before the date of
			 such gift.
			(b)Property
			 DescribedProperty is described in this subsection if such
			 property—
				(1)is a part of the
			 collection of documents, papers, and memorabilia relating to Franklin Delano
			 Roosevelt or any member of his family or staff; and
				(2)was in the
			 possession of Grace Tully and retained by her at the time of her death.
				(c)Date of
			 giftThe date of a gift referred to in subsection (a) is any date
			 specified by the donor so long as such date is subsequent to the physical
			 delivery of the property described in subsection (b) to
			 the National Archives and Records Administration.
			
	
		
			Passed the House of
			 Representatives November 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
	
		December 11, 2009
		Read twice and placed on the calendar
	
